Case 1:11-cv-00691-LAK-RWL Document 2180-10 Filed 03/20/19 Page 1 of 2




       EXHIBIT 10
               Case 1:11-cv-00691-LAK-RWL Document 2180-10 Filed 03/20/19 Page 2 of 2

From:             David Zelman <dzelman@transitionsinstitute.com>
Sent:             Tuesday, December 20, 2016 12:21 PM
To:               John van Merkensteijn <jhvm@rossteq.com>
Subject:          Re: david zelman engagement agreement
Attach:           Scan 30.jpeg


Here you go


From: John van Merkensteijn <jhvm@rossteq.com>
Date: Monday, December 19, 2016 at 11:52 PM
To: David Zelman <dzelman@transitionsinstitute.com>
Subject: Re: david zelman engagement agreement

You are talking about a letter agreement with you?
Do you still have the numbers I worked out and should we not use ethose?

John H. van Merkensteijn Ill
Managing Director
Rossi Technology LLC
60 Riverside Boulevard
Suite 2101
New York, NY. 10069
Phone (212) 769=4055
jhvm@rossteq .com


From: David Zelman <dzelman@transitionsinstitute.com>
Date: Monday, December 19, 2016 at 8:17 PM
To: John van Merkensteijn Quadrant Office <jhvm@rossteq.com>
Subject: david zelman engagement agreement

Looks like I may need your support in getting Steven to focus and get this done.
He has promised to have the term sheet to me at least 4 times and not followed thru.
If you prefer, I will put more pressure on him myself but since you offered to help if needed,
I thought I'd ask...


From: Steven Danziger <sdonziger@donzigerandassociates.com>
Date: Friday, December 16, 2016 at 10:31 AM
To: David Zelman <dzelman@transitionsinstitute.com>
Subject: Re: Updated Ecuador investment documents

Yes, soon

thanks much enjoyed our time together

From: David Zelman <dzelman@transitionsinstitute.com>
Sent: Thursday, December 15, 201610:30:05 AM
To: Steven Danziger
Subject: Re: Updated Ecuador investment documents

Please send me the term sheet

Sent from

On Dec 10, 2016, at 5:07 PM, Steven Danziger <sdonziger@donzigerandassociates.com> wrote:

        John and David,

        These documents should be good to go if you want to send to prospective investors interested in the Ecuador matter.

        Let me know if any additional tweaks are necessary as you read this.

        Best, Steven
        <INVESTMENT.Summary.Short.Dec2016.pdf>
        <INVESTOR.Summary.December2016. pdf>




                                                                                                                DZelman PJD 0000068
